

115 HR 7375 IH: Stronger, Healthier Environment for Low-Income Tenants and Economic Renewal Act of 2018
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7375IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Ms. Jones of Michigan (for herself and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Natural Resources, Financial Services, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo eliminate certain tax breaks and benefits and use the savings for investment in affordable
			 housing for extremely low- and very low-income families, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Stronger, Healthier Environment for Low-Income Tenants and Economic Renewal Act of 2018 or the SHELTER Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Eliminating fossil fuel tax breaks
					Sec. 101. Modifications of foreign tax credit rules applicable to major integrated oil companies
			 which are dual capacity taxpayers.
					Sec. 102. Limitation on deduction for intangible drilling and development costs; amortization of
			 disallowed amounts.
					Sec. 103. Limitation on percentage depletion allowance for oil and gas wells.
					Sec. 104. Limitation on deduction for tertiary injectants.
					Sec. 105. Modification of definition of major integrated oil company.
					Title II—Outer Continental Shelf oil and natural gas
					Sec. 201. Repeal of outer Continental Shelf deep water and deep gas royalty relief.
					Title III—Investment in affordable housing
					Sec. 301. Use of savings for Housing Trust Fund investment.
					Sec. 302. Treatment of area median incomes and income ceilings.
					Title IV—Budgetary effects
					Sec. 401. Compliance with Pay-Go.
				
			IEliminating fossil fuel tax breaks
			101.Modifications of foreign tax credit rules applicable to major integrated oil companies which are
			 dual capacity taxpayers
 (a)In generalSection 901 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following new subsection:
					
						(n)Special rules relating to major integrated oil companies which are dual capacity taxpayers
 (1)General ruleNotwithstanding any other provision of this chapter, any amount paid or accrued by a dual capacity taxpayer which is a major integrated oil company (within the meaning of section 167(h)(5)) to a foreign country or possession of the United States for any period shall not be considered a tax—
 (A)if, for such period, the foreign country or possession does not impose a generally applicable income tax, or
 (B)to the extent such amount exceeds the amount (determined in accordance with regulations) which— (i)is paid by such dual capacity taxpayer pursuant to the generally applicable income tax imposed by the country or possession, or
 (ii)would be paid if the generally applicable income tax imposed by the country or possession were applicable to such dual capacity taxpayer.
									Nothing in this paragraph shall be construed to imply the proper treatment of any such amount not
 in excess of the amount determined under subparagraph (B).(2)Dual capacity taxpayerFor purposes of this subsection, the term dual capacity taxpayer means, with respect to any foreign country or possession of the United States, a person who— (A)is subject to a levy of such country or possession, and
 (B)receives (or will receive) directly or indirectly a specific economic benefit (as determined in accordance with regulations) from such country or possession.
 (3)Generally applicable income taxFor purposes of this subsection— (A)In generalThe term generally applicable income tax means an income tax (or a series of income taxes) which is generally imposed under the laws of a foreign country or possession on income derived from the conduct of a trade or business within such country or possession.
 (B)ExceptionsSuch term shall not include a tax unless it has substantial application, by its terms and in practice, to—
 (i)persons who are not dual capacity taxpayers, and (ii)persons who are citizens or residents of the foreign country or possession..
				(b)Effective Date
 (1)In generalThe amendments made by this section shall apply to taxes paid or accrued in taxable years beginning after the date of the enactment of this Act.
 (2)Contrary treaty obligations upheldThe amendments made by this section shall not apply to the extent contrary to any treaty obligation of the United States.
					102.Limitation on deduction for intangible drilling and development costs; amortization of disallowed
			 amounts
 (a)In generalSection 263(c) of the Internal Revenue Code of 1986 is amended to read as follows:  (c)Intangible drilling and development costs in the case of oil and gas wells and geothermal wells (1)In generalNotwithstanding subsection (a), and except as provided in subsection (i), regulations shall be prescribed by the Secretary under this subtitle corresponding to the regulations which granted the option to deduct as expenses intangible drilling and development costs in the case of oil and gas wells and which were recognized and approved by the Congress in House Concurrent Resolution 50, Seventy-ninth Congress. Such regulations shall also grant the option to deduct as expenses intangible drilling and development costs in the case of wells drilled for any geothermal deposit (as defined in section 613(e)(2)) to the same extent and in the same manner as such expenses are deductible in the case of oil and gas wells. This subsection shall not apply with respect to any costs to which any deduction is allowed under section 59(e) or 291.
							(2)Exclusion
 (A)In generalThis subsection shall not apply to amounts paid or incurred by a taxpayer in any taxable year in which such taxpayer is a major integrated oil company (within the meaning of section 167(h)(5)).
 (B)Amortization of amounts not allowable as deductions under subparagraph (A)The amount not allowable as a deduction for any taxable year by reason of subparagraph (A) shall be allowable as a deduction ratably over the 60-month period beginning with the month in which the costs are paid or incurred. For purposes of section 1254, any deduction under this subparagraph shall be treated as a deduction under this subsection..
 (b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2018.
				103.Limitation on percentage depletion allowance for oil and gas wells
 (a)In generalSection 613A of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
 (f)Application with respect to major integrated oil companiesIn the case of any taxable year in which the taxpayer is a major integrated oil company (within the meaning of section 167(h)(5)), the allowance for percentage depletion shall be zero..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018. 104.Limitation on deduction for tertiary injectants (a)In generalSection 193 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
						(d)Application with respect to major integrated oil companies
 (1)In generalThis section shall not apply to amounts paid or incurred by a taxpayer in any taxable year in which such taxpayer is a major integrated oil company (within the meaning of section 167(h)(5)).
 (2)Amortization of amounts not allowable as deductions under paragraph (1)The amount not allowable as a deduction for any taxable year by reason of paragraph (1) shall be allowable as a deduction ratably over the 60-month period beginning with the month in which the costs are paid or incurred..
 (b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2018.
				105.Modification of definition of major integrated oil company
 (a)In generalParagraph (5) of section 167(h) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
					
 (C)Certain successors in interestFor purposes of this paragraph, the term major integrated oil company includes any successor in interest of a company that was described in subparagraph (B) in any taxable year, if such successor controls more than 50 percent of the crude oil production or natural gas production of such company..
				(b)Conforming amendments
 (1)In generalSubparagraph (B) of section 167(h)(5) of the Internal Revenue Code of 1986 is amended by inserting except as provided in subparagraph (C),  after For purposes of this paragraph,. (2)Taxable years testedClause (iii) of section 167(h)(5)(B) of such Code is amended—
 (A)by striking does not apply by reason of paragraph (4) of section 613A(d) and inserting did not apply by reason of paragraph (4) of section 613A(d) for any taxable year after 2004; and (B)by striking does not apply in subclause (II) and inserting did not apply for the taxable year.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. IIOuter Continental Shelf oil and natural gas 201.Repeal of outer Continental Shelf deep water and deep gas royalty relief (a)In generalSections 344 and 345 of the Energy Policy Act of 2005 (42 U.S.C. 15904, 15905) are repealed.
 (b)AdministrationThe Secretary of the Interior shall not be required to provide for royalty relief in the lease sale terms beginning with the first lease sale held on or after the date of enactment of this Act for which a final notice of sale has not been published.
				IIIInvestment in affordable housing
			301.Use of savings for Housing Trust Fund investment
 (a)Use of savingsFor each of the years 2019 through 2028, the Secretary of the Treasury shall determine the amount of revenues accruing to the general fund of the Treasury by reason of the enactment of titles I and II of this Act and shall credit an amount equal to such revenues to the Housing Trust Fund established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568).
 (b)Environmental rehabilitation activitiesOf any amount credited to the Housing Trust Fund for a year pursuant to subsection (a), 10 percent shall be allocated for and distributed to States, in accordance with the formula established pursuant to subsection (c)(3) of such section 1338, for use only to conduct activities to remediate environmental hazards, including activities for reduction, elimination, and abatement of lead-based paint hazards, in housing for extremely low- and very low-income households.
 (c)Childhood lead preventionSection 1338 (g)(2)(D) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568(g)(2)(D)) is amended—
 (1)in clause (v), by striking and at the end; (2)in clause (vi), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new clause:  (vii)the ratio of children living in an applicant's jurisdiction that suffer from blood lead levels higher than 5 micrograms per deciliter..
 302.Treatment of area median incomes and income ceilingsSubparagraph (D) of section 3(b)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(2)(D)) is amended—
 (1)in the second sentence, by inserting and Wayne County in the State of Michigan, after State of New York,; (2)in the third sentence, by striking such metropolitan statistical area and inserting the metropolitan statistical area in which Westchester and Rockland Counties are located but; and
 (3)by inserting after the period at the end of the third sentence the following: In determining such area median incomes or establishing such income ceilings or limits for the portion of the metropolitan statistical area in which Wayne County is located but that does not include Wayne County, the Secretary shall determine or establish area median incomes and income ceilings and limits as if such portion included Wayne County. In determining such income ceilings or limits for the portion of such metropolitan statistical areas that include Detroit, Michigan, the Secretary shall determine for units in Detroit such income ceilings or limits exclusive of Livonia, Michigan..
				IVBudgetary effects
 401.Compliance with Pay-GoThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.
			